         Case 3:19-cv-01541-SK Document 7 Filed 04/24/19 Page 1 of 2



 1   Stuart M. Richter (CA 126231)
 2   stuart.richter@kattenlaw.com
     Gregory S. Korman (CA 216931)
 3   greg.korman@kattenlaw.com
 4   Andrew J. Demko (CA 247320)
     andrew.demko@kattenlaw.com
 5   Charlotte S. Wasserstein (CA 279442)
 6   charlotte.wasserstein@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
 7   2029 Century Park East
 8   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 9   Facsimile: 310.788.4471
10
     Attorneys for Defendants BBVA Compass
11   Bancshares, Inc., Simple Finance Technology
12   Corp., BBVA Compass Financial
     Corporation, and Compass Bank
13
                           UNITED STATES DISTRICT COURT
14
                       NORTHERN DISTRICT OF CALIFORNIA
15
     AMITABHO          CHATTOPADHYAY, Case No. 3:19-cv-01541-SK
16   UNITE THE PEOPLE, individually and
17   on behalf of all other similarly situated, Magistrate Judge Sallie Kim
18                                             STIPULATION TO EXTEND TIME
19                                             FOR DEFENDANTS TO RESPOND
                  Plaintiffs,
                                               TO INITIAL COMPLAINT
20                                             WITHOUT COURT ORDER
             v.
21                                             (L.R. 6-1(a))
     BBVA COMPASS BANCSHARES,
22   INC., SIMPLE FINANCE                      Complaint Filed: March 25, 2019
23   TECHNOLOGY CORP., BBVA                    Complaint Served: April 3, 2019
     COMPASS FINANCIAL                         Original response date: April 24, 2019
24   INSTITUTION CORPORATION,                  New response date: May 24, 2019
25   and COMPASS BANK,
26                Defendants.
27
28

                  STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     139009440
        Case 3:19-cv-01541-SK Document 7 Filed 04/24/19 Page 2 of 2



 1                                     STIPULATION
 2         Plaintiffs Amitabho Chattopadhyay and Unite The People, on the one hand,
 3   and named defendants BBVA Compass Bancshares, Inc., Simple Finance
 4   Technology Corp., BBVA Compass Financial Corporation, and Compass Bank
 5   (collectively, “Defendants”), on the other hand, through counsel, stipulate pursuant
 6   to Local Rule 6-1(a), that Defendants shall have an extension of time to file a
 7   response to the Complaint in the above-captioned case. Defendants’ responsive
 8   pleading, originally due on April 24, 2019, shall now be due on or before May 24,
 9   2019. No rights, claims, or defenses are waived by entering this stipulation.
10
11         IT IS SO STIPULATED.
12
13   Dated: April 24, 2019                 UNITE THE PEOPLE

14
                                            By:      /s/ Erin S. Brinkman
15
                                                  Attorneys for Plaintiffs
16
17
     Dated: April 24, 2019                  KATTEN MUCHIN ROSENMAN LLP
18
19
                                            By:     /s/ Gregory S. Korman
20                                                Attorneys for Defendants
21
22
23
24
25
26
27
28


                  STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
